Case: 21-50024     Document: 00516039787         Page: 1     Date Filed: 10/04/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-50024
                                Summary Calendar                            FILED
                                                                      October 4, 2021
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Ashley Nicole Daniels; Ronnie Lee Hightower,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-204


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Ashley Nicole Daniels and Ronnie Lee Hightower were convicted
   after a jury trial of one count of conspiring to possess with the intent to
   distribute five grams or more of actual methamphetamine. On appeal,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50024      Document: 00516039787            Page: 2   Date Filed: 10/04/2021




                                      No. 21-50024


   Daniels and Hightower challenge the sufficiency of the evidence to support
   their convictions.
          Because Daniels and Hightower preserved their sufficiency challenges
   in the district court, our review is de novo. See United States v. Carbins, 882
   F.3d 557, 562-63 (5th Cir. 2018). In reviewing preserved sufficiency claims,
   we determine whether “after viewing the evidence and all reasonable
   inferences in the light most favorable to the [Government], any rational trier
   of fact could have found the essential elements of the crime beyond a
   reasonable doubt.” United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th
   Cir. 2014) (en banc) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
          To convict Daniels and Hightower of conspiracy to possess with
   intent to distribute methamphetamine, the Government was required to
   establish at trial: “(1) the existence of an agreement between two or more
   persons to possess with intent to distribute [the charged amount of
   methamphetamine], (2) that [the defendants] knew of the conspiracy and
   intended to join it, and (3) that [they] participated in the conspiracy.” United
   States v. Mitchell, 484 F.3d 762, 768 (5th Cir. 2007). “The jury may infer any
   element of conspiracy from circumstantial evidence.” United States v.
   Zamora-Salazar, 860 F.3d 826, 832 (5th Cir. 2017) (internal quotation marks,
   citation, and brackets omitted).
          The trial record reflects that a confidential informant advised law
   enforcement that Daniels and Hightower were selling methamphetamine out
   of their fifth-wheel trailer, and a controlled buy was arranged. Daniels and
   Hightower were both present and actively participated in the buy, which was
   recorded and surveilled by law enforcement. During the buy, Daniels and
   Hightower discussed prior purchases of methamphetamine which suggested
   their involvement in larger drug trafficking activities. The search of the
   trailer two days later yielded almost an ounce of actual methamphetamine,




                                           2
Case: 21-50024      Document: 00516039787           Page: 3     Date Filed: 10/04/2021




                                     No. 21-50024


   baggies, and digital scales, which the Government’s expert witness in the
   field of narcotics testified was indicative of drug trafficking. Contrary to their
   contentions, there was sufficient evidence for a jury to make a reasonable
   inference that Daniels and Hightower had exclusive control or custody over
   the trailer and the floor safe where the methamphetamine was found.
          Finally, Daniels asserts that the audio recording of the controlled buy
   was “hard to hear,” and she challenges the sufficiency of Detective Stephen
   Standage’s voice identification. The evidence, here, was sufficient to show
   that Detective Standage had “some familiarity” with Daniels’s voice to form
   the basis for his identification. United States v. Jones, 873 F.3d 482, 495 (5th
   Cir. 2017) (internal quotation marks and citation omitted). The jury was
   responsible for determining the weight to accord his identification testimony.
   See United States v. Cuesta, 597 F.2d 903, 915 (5th Cir. 1979).
          In light of the foregoing, we conclude that the evidence, viewed in the
   light most favorable to the Government and with all reasonable inferences
   made in favor of the verdict, was sufficient to support Daniels’s and
   Hightower’s convictions for conspiracy to possess with the intent to
   distribute five grams or more of actual methamphetamine. See Vargas-
   Ocampo, 747 F.3d at 301.
          AFFIRMED.




                                           3